DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see “Remarks”, filed 8/25/2021, with respect to claims 1 and 17 have been fully considered and are persuasive.  The 35 USC 102(a)(2) rejections of claims 1 and 17 have been withdrawn in light of the provided amendments.
Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
In regards to claims 1-2 and 10 (the independent claims of the instant application), though Shastry et al. (U.S. Patent Number 10830792, from hereinafter “Shastry”) teaches a method of operating a scanning thermal microscopy probe (abstract) to model thermal contact resistance at an interface between a sample and a tip of the probe (columns 3-4 lines 45-5), the method comprising providing a sample to be measured (FIGS. 1 and 5A), providing a scanning thermal microscopy probe including a tip (FIGS. 1 and 5A, columns 2-5 at least), contacting the sample to be measured with the tip (see at least columns 2-5) and determining, with a model, a thermal conductivity of the sample from a probe current of the scanning thermal microscopy probe (see equations 1-53, also starting in column 15, the section titled “probe sample coupling”), as well as that that the method is devoid of Spatially Resolved Raman Spectroscopy and Ultra-high Vacuum Scanning Thermal Microscopy (columns 3-4), Shastry fails to teach the limitations added by the amendments filed 8/25/2021. The remaining claims are allowed by virtue of their dependency on the allowed base claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE M IPPOLITO whose telephone number is (571)270-7449.  The examiner can normally be reached on Monday-Thursday 6:00am-4:00pm Mountain Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert H Kim can be reached on 571-272-2293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.